FILED
                           NOT FOR PUBLICATION
                                                                               SEP 10 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


TALMADGE ADIB TALIB,                             No.   19-56217

              Plaintiff-Appellant,               D.C. No.
                                                 2:14-cv-05871-JAK-DFM
 v.

PETER NICHOLAS, (Alleged Deputy) In              MEMORANDUM*
His Individual Capacity; EDWARD
GONZALVES, (Alleged Deputy) In His
Individual Capacity; MOYER, (Alleged
Deputy) In His Individual Capacity;
ANTONIO SANCHEZ, (Alleged Deputy)
In His Individual Capacity; ELIEZER
VERA, (Captain-So.L.A. Sheriff’s Station)
In His Individual Capacity; FRED
NUNES, (Alleged Deputy) In His
Individual Capacity,

              Defendants-Appellees,

 and

ROB VAN LINGEN; MIGUEL; JOHN
GUERRERO; STEPHEN PARK; JOHN
DOE SWANSON; JOHN DOE
ANDERSON; JOHN DOE ROMERO;
JOHN DOE HOOPER; JOHN DOE
MARCHELLO; ALEX GILLINETS;


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
JAMES NORTH; RICH KIGUELMAN;
LOS ANGELES COUNTY SHERIFF’S
DEPARTMENT,

              Defendants.


                    Appeal from the United States District Court
                       for the Central District of California
                    John A. Kronstadt, District Judge, Presiding

                            Submitted September 9, 2021**


Before: FERNANDEZ, SILVERMAN, and NGUYEN, Circuit Judges

      Talmadge Talib appeals the district court’s summary judgment in favor of

the defendants in his 42 U.S.C. § 1983 action alleging constitutional violations

arising out of traffic stops. We have jurisdiction pursuant to 28 U.S.C. § 1291 and

affirm.

      We decline to consider the constitutional right to travel claim raised for the

first time on appeal. Dream Palace v. Cnty. of Maricopa, 384 F.3d 990, 1005 (9th

Cir. 2004). Appellant waived in his opening brief his remaining claims and any

further challenges to the district court’s decision. See Ghahremani v. Gonzales,




      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                          2
498 F.3d 993, 997-98 (9th Cir. 2007) (issues not supported by argument or

discussed in the body of the opening brief are waived).

      AFFIRMED.




                                         3